Opinion
Per Curiam :
Appellant pleaded guilty, was sentenced and failed to appeal. He filed a PCHA petition alleging denial of his appeal right and attacking his guilty plea. The court below denied appellant’s motions for a new trial nunc pro tunc, but held no hearing on the issues regarding the guilty plea. Order vacated and remanded for proceedings in accordance with our opinion in Commonwealth v. Williams, 216 Pa. Superior Ct. 355, 267 A. 2d 880 (1970). See Commonwealth v. Hackett, 216 Pa. Superior Ct. 353, 266 A. 2d 793 (1970).